DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to a German patent specification at paragraph 10 of the Specification is ineffective because this reference is a foreign patent application or patent for which incorporation by reference is not permitted to the extent the material is essential.
Claim Objections
Claims 2, 3, 8, and 9 are objected to because of the following informalities:  Regarding Claim 2, the penultimate line should end with a conjunction, such as “and”.  Regarding Claim 3, the penultimate line should end with a conjunction, such as “and”. Regarding Claim 8, the word “and” at four lines from the end should not be followed by a semicolon. Regarding Claim 9, the penultimate line should end with a conjunction, such as “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what are the metes and bounds of “hardenable steel” in the context of material for hot-forming. While applicant provides some examples that applicant considers should be encompassed, it is unclear how to ascertain whether any other steel material is to be included or excluded from this characterization. For example, there could be a steel for which applicant’s forming method does not lead to hardening, but there could be some other unspecified or later discovered method that does. It is unclear how to ascertain whether such steel is to be included among the claimed steels or not. Analogous rejection applies to Claim 8.
Regarding Claim 2, it is unclear how to understand whether “consists of” at line 4 refers to a closed or open composition for the steel. Can ingredients other than those specified including Fe and unavoidable impurities be included in the composition? It is unclear whether the listed ingredients must be present in a finite amount. As well, being a steel it would be expected that C must be present in finite amount, but it is unclear whether Co, for example, would need to be in order a steel to be FeCrAl steel. Thus, it is unclear how to understand the listing of elements. 
Regarding Claim 3, it is unclear how to understand whether “consists of” at line 4 refers to a closed or open composition for the steel. Can ingredients other than those specified including Fe and unavoidable impurities be included in the composition? It is unclear whether the listed ingredients must be present in a finite amount. Analogous rejection applies to Claim 9.
Regarding Claim 8, it is unclear what is meant by “especially by means of welding”. It is unclear whether “welding” is required or merely exemplary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frehn WO 2017/016536 in view of Hofmann WO 2013/178629. Frehn discloses (paragraphs [0008], [0018], [0019]) a heat-forming composite material consisting of three layers, with a core layer made of a hardenable steel, e.g. 22MnB5, and, integrally bonded to the core layer, two outer layers made of a ferritic FeAlCr steel with Cr and Al. The composite material is produced by hot-roll cladding and is used for components in the car body or in the chassis.See Frehn USPA 2018/0370578 (translation of WO 2017/016536). Frehn does not specify that the FeAlCr steel is transformation free, but teaches that a wide variety of ferritic FeCrAl steels may be used (paragraphs 25-26). Hofmann teaches variety of comparable corrosion resistant FeAlCr steels that are transformation free (page 5). To the extent that FeAlCr steels in Frehn are not transformation free, it would have been obvious to one of ordinary skill in the art at the time of filing to utilized other FeCrAl ferritic corrosion resistant steels, such as those of Hofmann which are transformation free. Regarding Claim 2, Hofmann teaches claimed alloy (Table 2). Regarding Claim 3, Frehn teaches 22MnB5, which meets requirement. See Press Hardended Steels – AHSS Guidelines, “Press Hardened Steel”, https://ahssinsights.org/metallurge/steel-grades/phs-grades/, downloaded on 23 Sept. 2022 (26 pages) (page 3). Regarding Claims 4 and 12, Frehn teaches MDW1900 can be used, which renders use obvious, and this composition has claimed C. See Id. (page 15). Regarding Claims 5, 13, and 14, Frehn teaches range of thicknesses that encompass and thus render obvious claimed ranges (paragraph 34). Regarding Claim 6, Frehn suggests cladding (paragraph 9), thereby rendering making by cladding obvious since it would be effective manufacturing technique. Regarding Claim 7, Frehn suggests tailored blanks and other products, rendering obvious claimed products (paragraph 17). Regarding Claim 9, Frehn suggests press forming (paragraphs 45-49), rendering obvious formed product. Regarding Claim 10, in view of the aluminum content in the surface steel, it would be expected that aluminum oxide layer would form for the same reasons that applicant’s articles lead to aluminum oxide layer after press forming. See Specification (paragraph 17). Regarding Claim 11, Frehn teaches bodywork (paragraph 12), rendering such obvious.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frehn WO 2017/016536 in view of Hofmann WO 2013/178629 in view of Lahaye WO2012/146384. Frehn teaches forming preliminary composite (paragraphs 85 and 6), but Frehn in view of Hofmann does not teach the heat treatment temperature before coiling or cold rolling. Lahaye teaches that three layered steel of comparable composition is heat treated to claimed temperature to form composite for hot forming and teaches cold rolling hot strip (page 12). It would have been obvious to one of ordinary skill in the art at the time of filing to heat treat to temperature of Lahaye and to cold roll as suggested by Layahe since Lahaye teaches composites comparable to those of Frehn in view of Hofmann and teaches that composites are effectively prepared for subsequent hot forming in this manner.
Claim(s) 1-7, 9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frehn WO 2016/074666 in view of Hofmann WO 2013/178629. Frehn discloses (paragraphs [0007]-[0009]) a heat-forming composite material consisting of three layers, with a core layer made of a hardenable steel, e.g. 22MnB5, and, integrally bonded to the core layer, two outer layers made of a ferritic FeAlCr steel with Cr and Al. The composite material is produced by hot-roll cladding and is used for components in the car body or in the chassis. Frehn does not specify that the FeAlCr steel is transformation free, but teaches that a wide variety of ferritic FeCrAl steels may be used (pages 6 and 7). Hofmann teaches variety of comparable corrosion resistant FeAlCr steels that are transformation free (page 5). To the extent that FeAlCr steels in Frehn are not transformation free, it would have been obvious to one of ordinary skill in the art at the time of filing to utilized other FeCrAl ferritic corrosion resistant steels, such as those of Hofmann which are transformation free. Regarding Claim 2, Hofmann teaches claimed alloy (Table 2). Regarding Claim 3, Frehn teaches 22MnB5, which meets requirement. See Press Hardended Steels – AHSS Guidelines, “Press Hardened Steel”, https://ahssinsights.org/metallurge/steel-grades/phs-grades/, downloaded on 23 Sept. 2022 (26 pages) (page 3). Regarding Claim 4, Frehn’s 22MnB5 has 0.25 wt. % C which abuts claimed amount rendering it obvious. See MPEP 2144.05. Regarding Claims 5, 13, and 14, Frehn teaches range of thicknesses that encompass and thus render obvious claimed ranges. Regarding Claim 6, Frehn suggests cladding (paragraph 9), thereby rendering making by cladding obvious since it would be effective manufacturing technique. Regarding Claim 7, Frehn suggests blanks and other products, rendering obvious claimed products. Regarding Claim 9, Frehn suggests press forming, rendering obvious formed product. Regarding Claim 11, Frehn teaches bodywork, rendering such obvious.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frehn WO 2016/074666 in view of Hofmann WO 2013/178629 in view of Lahaye WO2012/146384. Frehn teaches forming preliminary composite (paragraphs 85 and 6), but Frehn in view of Hofmann does not teach the heat treatment temperature before coiling or cold rolling. Lahaye teaches that three layered steel of comparable composition is heat treated to claimed temperature to form composite for hot forming and teaches cold rolling hot strip (page 12). It would have been obvious to one of ordinary skill in the art at the time of filing to heat treat to temperature of Lahaye and to cold roll as suggested by Layahe since Lahaye teaches composites comparable to those of Frehn in view of Hofmann and teaches that composites are effectively prepared for subsequent hot forming in this manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
23 September 2022